DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 15/087768 has claims 1-19 pending.  

Claim Objections
The following claim objections have been made due to claims 1, 12, 18, and 19: minor informalities. 
Claim 1 – grammatical error
“	… thereby obtaining parsed information characterizing source code execution dependencies for  one or more functions,  one or more transactions, and service calls that are associated with each of the service operations of each of the plurality of different software applications across application boundaries;”
Claim 12 – 
“	… wherein the analysis of the call hierarchy is further based at least in part on one or more of: (i) a search pattern, (ii) a call hierarchy builder, [[;]] (iii) one or more generic extractors, and (iv) one or more application specific extractors.  ”
Claim 18 – grammatical error
“	… thereby obtaining parsed information characterizing source code execution dependencies for  one or more functions,  one or more transactions, and service calls that are associated with each of the service operations of each of the plurality of different software applications across application boundaries;”
Claim 19 – grammatical error
“	… thereby obtaining parsed information characterizing source code execution dependencies for  one or more functions,  one or more transactions, and service calls that are associated with each of the service operations of each of the plurality of different software applications across application boundaries;”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 18, and 19, there is a lack of disclosure for a particular claim limitation: 
“… a call-stack call hierarchy”. 
The claims recites a “call hierarchy and specification disclose a “call hierarchy” – see [Paragraphs 0048-0050]. Applicant Drawings, [FIG. 4] also disclose a call hierarchy report.
However, Applicant’s specification does not disclose “a call-stack”. Applicant’s drawing does not mention a call stack either. And though a skilled artisan knows the meaning of a call-stack, the specification must first disclose this call-stack. Or else this causes an issue of substance.
It is not permitted to limit claims without mentioning the subject matter in the specification. 
For further proof, the Manual of Patent Examination Procedures (MPEP) states that: 
“If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate”
 – see MPEP 2163.02.
Therefore, there is a lack of written description and this claim must be amended to overcome the rejection. 
Examiner has provided the following suggestion for Applicant:
Amend the claim to remove the words “call-stack” and ensure that the claimed step is consistent with Paragraphs [0041-0042 and 0047-0050].
For sake of compact prosecution, Examiner interprets the claim as follows: 
“a call-stack call hierarchy is a list/hierarchy for a non-exhaustive list of calls, not just call-stack calls”
Dependent claims 2-17 are further rejected as lack written description for the claimed call hierarchy, as they fail to cure deficiencies of improperly claimed call stack found in claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Upon amendment, there is a lack of antecedent basis to claims 1, 18, and 19 for language of “the enterprise IT environment”. Previous limitations mention a legacy IT environment. 
But none of them mention an enterprise IT environment. By mentioning “the enterprise IT environment” with no prior introduction within the claim, this shows a lack of antecedent basis. 
It is recommended that Applicant replace this element with “a enterprise IT environment”.
Dependent claims 2-17 have been further rejected, as they fail to cure deficiencies of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim do fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claim 1 is recited below: 
“(Currently Amended) A system for providing a graphical user interface for viewing end-to-end cross-application dependencies of a legacy wherein the legacy IT environment comprises a plurality of software applications having different programming languages, the system comprising: 
a non-transitory computer readable medium storing executable instructions, the executable instructions when executed by at least one computing device causes the at least one computing device to: 
receive of the enterprise IT environment, wherein the at least one configuration file is specified by a user, and wherein the the plurality of different software applications having different programming languages; 
parse the source code that are associated with each of the service operations of each of the plurality of different software applications across application boundaries; 
analyze a call-stack call hierarchy of each of the service operations, in parallel, between the plurality of different software applications and across application boundaries of each different programming language, based at least in part on the parsed information, so as to generate a call-stack call hierarchy report based on the analyzed call-stack call hierarchy
generate the from the call-stack call hierarchy report, wherein the graphical user interface the respective software functions, transactions, and services of the plurality of different software applications between the plurality of different software applications and across application boundaries of the enterprise IT environment, and wherein the graphical user interface includes links for visual end-to-end navigation of the graphical representation across the application boundaries.”
The claims are reviewed under 2019 Patent Eligibility Guidelines (2019 PEG) on 35 U.S.C. 101. 
Step 1 – Is the claim directed to a statutory category (process, machine, article of manufacture, or composition of matter)?
Yes, Claim 1 is an apparatus.
Step 2A, Prong One – Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the following:  
“parse the source code that are associated with each of the service operations of each of the plurality of different software applications across application boundaries; 
analyze a call-stack call hierarchy of each of the service operations, in parallel, between the plurality of different software applications and across application boundaries of each different programming language, based at least in part on the parsed information, so as to generate a call-stack call hierarchy report based on the analyzed call-stack call hierarchy, so as to generate a call-stack call hierarchy report based on the analyzed call-stack call hierarchy; and 
generate the from the call-stack call hierarchy report;”
The abstract idea in this claim is namely a mental process.
The limitations to parsing source code by looping through files, analyzing a call-stack hierarchy of information of service operations designed in parallel, and generating a call hierarchy report based on the call hierarchy, as drafted, represents a mental process that, under its broadest reasonable interpretation, covers limitations that do the following: 
“parse the source code that are associated with each of the service operations of each of the plurality of different software applications across application boundaries”  
Interpretation: broadly and reasonably, a human can mentally parse/dissect lines of source code for two files, by reading through each of the two files, line by line, thereby obtaining parsed information that characterizes different aspects of source code across application boundaries. 
Because a human perform this step on two files, reasonably this step can generally be performed by a human that processes information in their mind and records/notes it on a computer.
“analyze a call-stack call hierarchy of each of the service operations, in parallel, between the plurality of different software applications and across application boundaries of each different programming language, based at least in part on the parsed information, so as to generate a call-stack call hierarchy report based on the analyzed call-stack call hierarchy;”
Interpretation: mentally analyzing a call-stack hierarchy of each service operation between the plurality of different software applications and across application boundaries of different programming languages by using mentally obtained parsed information. 
Broadly and reasonably, Examiner interprets that language of “in parallel” is adverb for the service operations. This means that service operations are arranged or designed in parallel. 
Therefore, a call-stack hierarchy is analyzed for the parallel service operation, with the service operations happening in parallel between the plurality of different software applications and across application boundaries of each different programming language. 
This is also done with intended purpose to generate a call-stack call hierarchy report based on the analyzed call-stack call hierarchy. However, no patentable weight is given to generate a call-stack call hierarchy report based on the analyzed call-stack call hierarchy – as a result, this subject matter is not pivotal to deciding eligibility of subject matter.
Patentable weight is only given for steps to analyze a call-stack call hierarchy of each of the service operations, in parallel, between the plurality of different software applications and across application boundaries of each different programming language, based at least in part on the parsed information.
 “generate the from the call-stack call hierarchy report.”
Interpretation: mentally creating or generating a call-stack call hierarchy report, by a human using a computer screen display; the report about the analyzed call hierarchy is output by the human.
If a claim limitation, under its broadest reasonable interpretation, covers steps that can be performed by the human mind, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Is the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. 
Upon examiner, claim 1 does recite an additional element –see highlighted (boldfaced, italicized below), which represent one or more additional elements(s): 
“(Currently Amended) A system for providing a graphical user interface for viewing end-to-end cross-application dependencies of a legacy wherein the legacy IT environment comprises a plurality of software applications having different programming languages, the system comprising: 
a non-transitory computer readable medium storing executable instructions, the executable instructions when executed by at least one computing device causes the at least one computing device to: 
receive of the enterprise IT environment, wherein the at least one configuration file is specified by a user, and wherein the the plurality of different software applications having different programming languages; 
…
wherein the graphical user interface the respective software functions, transactions, and services of the plurality of different software applications between the plurality of different software applications and across application boundaries of the enterprise IT environment, and wherein the graphical user interface includes links for visual end-to-end navigation of the graphical representation across the application boundaries.” 
The features of a system comprising a non-transitory computer readable medium storing executable instructions, the executable instructions when executed by at least one computing device causes the at least one computing device to receiving source files associated with at least one configuration file of the enterprise IT environment  and a graphical user interface comprising an end-to-end graphical representation of dependencies, wherein the graphical user interface includes links for visual end-to-end navigation of the graphical representation across the application boundaries, do not lend themselves to practical application for multiple reasons, as listed below:
1) A system with a non-transitory computer readable medium is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
2) The non-transitory computer readable medium having instructions that are executable on a computing device is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
3) The step to receive a plurality of source files, as claimed represents insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
4) The steps performed by a graphical user interface based on the generated call hierarchy report also represents insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
Accordingly, these one or more additional elements(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Next, Examiner considered the limitations under Step 2B.
Step 2B – Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity to the judicial exception. 
Under the 2019 PEG, a conclusion that these combination of additional elements represent insignificant extra solution activity, as reached in Step 2A should be re-evaluated in Step 2B. Here, the additional limitation(s) to receive a plurality of source files and display a graphical user interface are thus re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
Listed below are the limitations again: 
“(Currently Amended) A system for providing a graphical user interface for viewing end-to-end cross-application dependencies of a legacy wherein the legacy IT environment comprises a plurality of software applications having different programming languages, the system comprising: 
a non-transitory computer readable medium storing executable instructions, the executable instructions when executed by at least one computing device causes the at least one computing device to: 
receive of the enterprise IT environment, wherein the at least one configuration file is specified by a user, and wherein the the plurality of different software applications having different programming languages; 
…
wherein the graphical user interface the respective software functions, transactions, and services of the plurality of different software applications between the plurality of different software applications and across application boundaries of the enterprise IT environment, and wherein the graphical user interface includes links for visual end-to-end navigation of the graphical representation across the application boundaries.” 
The additional elements are evaluated to determine whether they amount to significantly more – see MPEP 2106.05, Section I, PART A, “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include”. 
A system with a non-transitory computer readable medium, as claimed by Applicant, is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
The non-transitory computer readable medium having instructions that are executable on a computing device, as claimed by Applicant, is generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
A step to receive source files associated with at least one configuration file of the enterprise IT environment, wherein the at least one configuration file is specified by a user, and wherein the source files include source code corresponding to the plurality of different software applications having different programming languages, as claimed by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Misra et al. (Pub. No. US20150020048; hereinafter Misra) discloses a step to receive source files associated with at least one configuration file of the enterprise IT environment, wherein the at least one configuration file is specified by a user [0022], and wherein the source files include source code [Abstract; 0023] corresponding to the plurality of different software applications [0022, 0084] having different programming languages [0029; Claim 30 of Misra] or “linguistic features” [0023], e.g. “JAVA” is an example language [0039]. 
See further evidence below: 
“A user, without any prior knowledge of an application, may input object oriented (OO) source code and corresponding bytecode for the application into the component discovery system, and receive a functional perspective of core components of the application, for example, in the form of a visual component depiction. A user may also input user preferences and aspects related to configuration set-up” [0022].
A feature wherein the graphical user interface comprises an end-to-end graphical representation of dependencies of the respective software functions, transactions, and services of the plurality of different software applications between the plurality of different software applications and across application boundaries of the enterprise IT environment, and wherein the graphical user interface includes links for visual end-to-end navigation of the graphical representation across the application boundaries, as claimed by Applicant, represents simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Misra et al. (Pub. No. US20150020048; hereinafter Misra) discloses features, wherein the graphical user interface [0001] comprises an end-to-end graphical representation [0030, 0033, 0090] of dependencies of the respective software functions [0043], transactions, e.g. “logging, … data persistence, … DAOs and models” [0094], and services [0094] of the plurality of different software applications between the plurality of different software applications [0084, 0092] and across application boundaries of the enterprise IT environment [0039-0040; FIG. 2, All Elements]. Misra further discloses a feature, wherein the graphical user interface includes links for visual end-to-end navigation of the graphical representation across the application boundaries [0001, 0089, 0093-0094; Fig. 7, Elements 122, 164-168; Fig. 9, Element 181] – see manual reassignment [0089].
Therefore, this limitation does not amount to significantly more. The claimed subject matter is ineligible. 
Further amendment is required, in order to make the subject matter eligible.
Dependent claims 2-5 and 9-17 are further rejected as they fail to cure deficiencies in the abstract idea of the independent claims.
Listed next, is the dependent claim, its claim interpretations, and its assessment pertaining to whether it adds significantly more to the judicial exception established in the independent claim. 
For limitations of claim 2, the following is recited:
“wherein the executable instructions further cause the at least one computing device to identify ”
The additional limitations can be interpreted identifying, by executable instructions, source files contained in the IT environment in response to the at least one configuration file specified by the user. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 2, adding these features to the independent claim simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Ezick et al. (Pat. No. US/9134976; hereinafter Ezick) discloses that the executable instructions [Column 3, Line 60] further cause the at least one computing device to identify/select source files [Column 7, Lines 66-67; Column 8, Lines 1-12] contained in the IT environment [Column 6, Lines 39-41] in response to the at least one configuration file specified by the user [Column 7, Lines 1-9] – see evidence below: 
“one of the source files of the software being developed (or already developed) is selected. The format of these source files can be C, C++, JAVA.TM. Fortran, Ada, etc. In some provided embodiments, all source files available at the time of analysis may be described using one format/language, while in other provided embodiments, some source files may be described in one format/language (e.g., C++) while the other source files may be described in another format/language (e.g., Ada). It should be understood that the combination of C++ and Ada files described herein is illustrative only, and that combinations of source files in other formats and combinations including more than two different formats (e.g., three or five different formats) are within the scope of the present invention” [Column 7, Lines 66-67; Column 8, Lines 1-12]
Therefore, these limitations do not amount to significantly more.
For limitations of claim 3, the following is recited:
“wherein the at least one configuration file is specified by the user via the graphical user interface of the computing device.”
The additional limitations can be interpreted as information of a configuration file being specified by the user via the graphical user interface (GUI) of a computer. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 3, adding these features to the independent claim simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Misra et al. (Pub. No. US2015/0020048; hereinafter Misra) provides well-known evidence that the at least one configuration file is specified by the user via the graphical user interface of the computing device, e.g. “A user may also input user preferences and aspects related to configuration set-up” [0022])
Therefore, these limitations do not amount to significantly more.
For limitations of claim 4, the following is recited:
“wherein the executable instructions further cause the at least one computing device to perform additional processing on the parsed 
The additional limitations can be interpreted as having one or more computing devices performing further processing of data from parsed source files. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 4, adding these features to the independent claim simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Ezick discloses that the executable instructions further cause the at least one computing device to perform additional processing, in the form of file analysis, on the parsed source files [Column 10, Lines 12-28] – see evidence below: 
“in an exemplary cross-format analysis system 400 modules/files of different types are parsed/analyzed by various parsers/analyzers 402 (for XML files), 404 (for IDL files), 406 (for C files), 408 (for Fortran files). The order analyzer 410 determines the order in which the files are analyzed. The consistency analyzer 412 compares and/or consolidates the artifacts generated by the different parsers/analyzers 402-408. It should be understood that various components 402-412 of the system 400 are logical entities that may be implemented as different software modules or logical entities within one or more modules” [Column 10, Lines 12-28].
Therefore, these limitations do not amount to significantly more.
For limitations of claim 5, the following is recited:
“wherein the additional processing includes: 
building one or more first statements; and 
determining whether the one or more first statements is: (i) a declaration, (ii) a block statement, (iii) a function definition, (iv) a business rule, (v) a function call, or (vi) a variable declaration.”
The additional limitations can be interpreted as additional mental process steps of building or more statements, and classifying each of the one or more statements as (i) a declaration, (ii) a block statement, (iii) a function definition, (iv) a business rule, (v) a function call, or (vi) a variable declaration.
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 5, adding these features to the independent claim simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Hawkins discloses the following: 
Hawkins teaches building one or more first statements, e.g. extracting “the corresponding SQL statement” [0077], and determining – vi extraction, whether the one or more first statements is: a block statement, e.g. “SQL: SELECT*FROM CUSTOMER WHERE CUSTOMER_ID=?” [0077]
Therefore, these limitations do not amount to significantly more.
For limitations of claim 9, the following is recited:
“wherein the parsed information is stored in one or more databases”
The additional limitations can be interpreted as parsed information stored in one or more databases. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 9, adding these features to the independent claim is equivalent to adding insignificant extrasolution activity to the judicial exception - see MPEP 2106.05(g). 
The limitations amount to nothing more than storing the parsed information in one or more databases. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 10, the following is recited:
“wherein the 
The additional limitations can be interpreted as the source files being identified by a loading application, with the loading application representing an arbitrary entity in the mind that identifies the source files, and with the source files being associated with the at least one configuration file.  
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 10, adding these features to the independent claim is equivalent to adding insignificant extra-solution activity to the judicial exception to the judicial exception - see MPEP 2106.05(g). 
The limitations amount to nothing more than using a loading application (e.g. an arbitrary entity in the mind) to identify the source files associated with the at least one configuration file. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 11, the following is recited:
“wherein the analysis of the call hierarchy is performed by a dependency mapping application.”
The additional limitations can be interpreted as an analysis step in the mental process being performed by a dependency mapping entity in the mind.  
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 11, adding these features to the independent claim is equivalent to adding insignificant extra-solution activity to the judicial exception to the judicial exception - see MPEP 2106.05(g).
The limitations amount to nothing more than a further definition of the analysis as a step performed by a dependency mapping application that is an entity in the mind.
Therefore, these limitations do not amount to significantly more.
For limitations of claim 12, the following is recited:
“wherein the analysis of the call hierarchy is further based at least in part on one or more of: (i) a search pattern, (ii) a call hierarchy builder; (iii) one or more generic extractors, and (iv) one or more application specific extractors”
The additional limitations can be interpreted as an analysis step further based on one of multiple types of information such as (i) information about a search pattern, (ii) information about a call hierarchy builder, (iii) information about one or more generic extractors, and (iv) information about one or more application specific extractors.
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 12, adding these features to the independent claim is equivalent to adding insignificant extra-solution activity to the judicial exception to the judicial exception - see MPEP 2106.05(g).
The limitations amount to nothing more than an analyzing step which considers additional criteria information. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 13, the following is recited:
“wherein the one or more generic extractors and the one or more application specific extractors are provided by an extracting application.”
The additional limitations can be interpreted as having information of one or more generic extractors and one or more application specific extractors being provided by an extracting application or extracting entity.  
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 13, adding these features to the independent claim is equivalent to adding insignificant extra-solution activity to the judicial exception to the judicial exception - see MPEP 2106.05(g).
The limitations amount to nothing more than providing information about one or more generic extractors and the one or more application specific extractors by an extraction entity. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 14, the following is recited:
“wherein the 
The additional limitations can be interpreted as having source files mentally parsed by a parsing entity in the mind.  
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 14, adding these features to the independent claim simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Ezick discloses that the plurality of source files are parsed by a parsing application such as a parser [Column 10, Lines 12-28] – see evidence below: 
“in an exemplary cross-format analysis system 400 modules/files of different types are parsed/analyzed by various parsers/analyzers 402 (for XML files), 404 (for IDL files), 406 (for C files), 408 (for Fortran files). The order analyzer 410 determines the order in which the files are analyzed. The consistency analyzer 412 compares and/or consolidates the artifacts generated by the different parsers/analyzers 402-408. It should be understood that various components 402-412 of the system 400 are logical entities that may be implemented as different software modules or logical entities within one or more modules” [Column 10, Lines 12-28].
Therefore, these limitations do not amount to significantly more.
For limitations of claim 15, the following is recited:
“wherein the database is managed by a database managing application, the database managing application configured to receive the parsed information and further configured to provide the parsed information for analysis of the call hierarchy.”
The additional limitations can be interpreted as three features: (1) a database managed by a database management entity in the mind, (2) the database management entity receiving the parsed information, and (3) the database management entity providing the parsed information for analysis of the call hierarchy.
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 15, adding these features to the independent claim is equivalent to adding insignificant extra-solution activity to the judicial exception to the judicial exception - see MPEP 2106.05(g).
The limitations amount to nothing more than supplementary database management features performed in the mind, and further acting on them by a human. 
Therefore, these limitations do not amount to significantly more.
For limitations of claim 16, the following is recited:
“wherein the call hierarchy report is stored in the one or more databases.”
The additional limitations can be interpreted as storing the call hierarchy report information in a database. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 16, adding these features to the independent claim is equivalent to adding insignificant extra-solution activity to the judicial exception to the judicial exception - see MPEP 2106.05(g).
The limitations amount to nothing more than storing information of a call hierarchy report.
Therefore, these limitations do not amount to significantly more.
For limitations of claim 17, the following is recited:
“wherein the system includes additional components including at least one server computing device and at least one storage device, wherein one or more of the at least one computing device, the at least one server computing device, and the at least one storage device is in direct communication with the IT environment or in communication with the IT environment via one or more networks.”
The additional limitations can be interpreted as additional components of a system, one or more computing devices of the system, at least one storage device of the system, and communication in the IT environment via one or more networks of the system. 
This language is assessed for whether it amounts to significantly more than the abstract idea of the independent claim. Considering the claimed subject matter in claim 17, adding these features to the independent claim simply appending well-understood, routine, conventional (WURC) activity previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo. 
Evidence of this well-understood, routine, conventional activity can be found in a publication, as indicated by Berkheimer Memo – Option 3. 
Prior art of Ezick discloses that the system includes additional components including at least one server computing device [Column 10, Lines 22-25] and at least one storage device [Column 9, Lines 22-25], wherein one or more of the at least one computing device or computers [Column 10, Lines 22-25], the at least one server computing device [Column 10, Lines 22-25], and the at least one storage device is in direct communication with the IT environment or in communication with the IT environment via one or more networks [Column 10, Lines 45-60] – see evidence below: 
“In general, a computer system implementing the cross-format analysis system 400 in hardware, software, or a combination thereof may include, for example, a visual display device (e.g., a computer monitor), a data entry device (e.g., a keyboard, a mouse, etc.), persistent and/or volatile storage (e.g., computer memory), and a processor” [Column 10, Lines 54-60].
Therefore, these limitations do not amount to significantly more.
Independent claim 18 is rejected on the same basis of independent claim 1, aside from claiming a method that performs the judicial exception on a computing device (also known as a generic computing environment or generic technology environment).
Independent claim 19 is rejected on the same basis of independent claim 1, aside from mention from a generic non-transitory storage medium to store instructions of the judicial exception.
To cure deficiencies of the claims above, subject matter of claims 6-8 are eligible. It is recommended that Applicant add subject matter from claim 6 or claim 7 or claim 8 to the independent claims, in order to make the subject matter eligible. Further amendment to independent claims are required to make the subject matter allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ezick et al. (Pub. No. US/9134976; hereinafter Ezick) in view of Corcoran et al. (Pub. No. US2016/0226722; hereinafter Corcoran) in view of Kushida et al. (Pub. No. US2015/0040108 filed on July 31, 2013; hereinafter Kushida) in view of Misra et al. (Pub. No. US2015/0020048; hereinafter Misra).
Regarding claims 1, 18, and 19, Ezick discloses the following: 
(Currently Amended) A system for providing a graphical user interface for viewing end-to-end cross-application dependencies of a legacy 
wherein the legacy IT environment comprises a plurality of software applications having different programming languages, 
(Ezick discloses system for providing a graphical user interface for viewing end-to-end cross-application dependencies of a legacy an information technology (IT) environment [Column 9, Lines 38-44], wherein the legacy IT environment or software architecture [Column 1, Lines 55-62] comprises a plurality of software applications having different programming languages [Column 3, Lines 11-15])
the system comprising: 
a non-transitory computer readable medium storing executable instructions, 
(see [Column 3, Lines 61-63] of Ezick) 
the executable instructions when executed by at least one computing device causes the at least one computing device to: 
receive of the enterprise IT environment, wherein the at least one configuration file is specified by a user, and wherein the the plurality of different software applications having different programming languages; 
(Erick teaches receiving source files associated with at least one configuration file or “software configuration” [Column 6, Line 63] of the enterprise IT environment [Column 7, Lines 1-37] specified by a user, e.g. “the user of the software typically specifies several requirements for the components to be supplied by the developer so that the user can integrate the various components into a complete software system” [Column 7, Lines 1-12], wherein the plurality of source files include source code [Column 6, Line 43; Claims 75-76 of Erick] corresponding to a plurality of different software applications having different programming languages [Abstract; Column 5, Lines 51-55], e.g. “source-code files in C and/or C++ languages” [Column 6, Line 43]. 
See further citation below: 
“75. The article of claim 74, wherein the third characteristic comprises at least a portion 
of a source-code implementation of the software application. 
76. The article of claim 75, wherein a language of the source-code implementation comprises one or more of C, C++, JAVA language, Fortran, and Ada.” 	[Claims 75-76 of Erick])
parse the source code 
(Ezick teaches parsing source code of the plurality of source files, e.g. “parsing files of each type separately” [Column 6, Line 28] and “cross-format analysis system analyzes source-code files in C and/or C++ languages using a parser” [Column 6, Lines 42-45], by looping through each line, as evidenced by line identifiers, in the plurality of source files of each different programming language [Column 11, Lines 37-49; Column 12, Lines 27-35; Claim 29 of Ezick] and thereby obtaining parsed information, e.g. “An output of the parser representing the source code is broken down into a documented set of data structures that can be queried and/or processed with respect to one or more software architecture/specification requirements” [Column 6, Lines 45-48])

However, Ezick does not disclose the following:
(1)	parse the source code characterizing source code execution dependencies for function, transaction and service calls that are associated with each of the service operations of each of the plurality of different software applications across application boundaries; 
(2)	analyze a call-stack call hierarchy of each of the service operations between the plurality of different software applications and across application boundaries of each different programming language, based at least in part on the parsed information, 
Nonetheless, this feature would have been made obvious, as evidenced by Corcoran.
(1) (Corcoran discloses parsing the source code [0017] by looping through each line [0016, 0022] of class file and assemblies [0016] and in “a set of source files” [0012] and thereby obtaining parsed information characterizing source code execution dependencies [0017] for function calls for each “function in a code base” [0016], transaction calls involving consumers [0032] and service calls, e.g. “matching service request/response objects” [0021], associated with service operations [0026, 0028] of each of the plurality of different software applications [0003, 0012-0013, 0041-0042]. 
For more evidence of parsed information, see citation below: 
“a parser is a utility (e.g., an application) capable of reading in a source file and translating it into a construct usable by a particular application, e.g., when an application has its own specific construct. That is, the parser identifies the declaring classes for particular service elements (or all service elements). System 16 searches (recursively) through the declaring classes to identify which classes reference symbols for elements of the service. Service definition 24 includes this list of the declaring classes and which declaring classes reference which symbols. System 16 identifies the relevant assemblies for the declaring classes by accessing from system 15 (or from data repository 18) a mapping of declaring assemblies to declaring classes. In another example, system 16 accesses (from system 15 or data repository 18) a hierarchical structure of assemblies and classes. System 16 searches through the structure to determine which assemblies include the relevant declaring classes” [0017]) 
(2) (Corcoran discloses analyzing a call-stack call hierarchy of each of the service operation [0032-0034], e.g. “Using the generated service models for the offered services, system 16 determines an impact of changing each of the services on each of the applications. For each consuming application flagged, system 16 reads configuration data (for those consuming applications) to determine source locations to search and parsers to apply” [0034], between the plurality of different software applications [0034] and across application boundaries/environments [0035-0036] of each different programming language [0020], based at least in part on the parsed information, e.g. “System 16 determines (46) the containing solution (for the containing assembly) by recursively inspecting parent directories. Generally, a solution is a set of source files and resources responsible for a particular area of functionality” [0024])
It would be beneficial to combine these disclosed features of Corcoran with the features of Ezick, thereby enhancing the manner in which source code is parsed and enabling further analysis of a call-stack hierarchy, based on the parsed information.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ezick with the teachings of Corcoran. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable result yield from this combination is as follows: “automatically identifying the elements of the various, available services” [0032 – Corcoran].

However, Ezick in view of Corcoran does not disclose the following:
analyze a call-stack call hierarchy of each of the service operations, in parallel, between the plurality of different software programs and across boundaries of each different programming language, based at least in part on the parsed information, 
***EXAMINER’S INTERPRETATION: “service operations are performed in parallel between the different software programs”
Nonetheless, this feature would have been made obvious, as evidenced by Kushida.
(Kushida discloses a technique for analyzing a call-stack call hierarchy of each of the service operations or “send-receive API pairs” [0032], in parallel [0032], between the plurality of different software applications or programs [0032], and across application boundaries of each different programming language [0023, 0032], e.g. “different programs of the parallel programs” [0032], based at least in part on the parsed information from the static analysis, such as a generated “initial set of execution flows” [0032])
The applications of Ezick in view of Corcoran are within a base device.
This well-known technique of Kushida suggest that analyzing a call-stack hierarchy can be done in parallel by using static analysis to check dependencies between programs. 
The programs of Kushida are within a comparable device of the same class as Ezick in view of Corcoran.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ezick in view of Corcoran with the teachings of Kushida. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale C.  Use of known technique to improve similar devices in the same way.
The capabilities of Kushida would improve the device by providing the following benefit: “Nodes in each of the execution flows can denote the point at which debug log messages or values are output and can denote sending of messages to and/or receiving messages from other programs or processes run in parallel with the execution flow. A node can contain additional information about the messaging procedure, such as send or receive operations, from the static analysis, which can be based on an analysis of dataflow or strings” [0032 – Kushida].

However, Ezick in view of Corcoran in view of Kushida does not disclose the following:

(1)	so as to generate a call-stack call hierarchy report based on the analyzed call-stack call hierarchy; and 
(2)	generate the from the call-stack call hierarchy report, wherein the graphical user interface the respective software functions, transactions, and services of the plurality of different software applications between the plurality of different software applications and across application boundaries of the enterprise IT environment, and 
(3)	wherein the graphical user interface includes links for visual end-to-end navigation of the graphical representation across the application boundaries.
Nonetheless, this feature would have been made obvious, as evidenced by Misra.
(1) (Misra teaches generating a call hierarchy report [0029-0030] based on the analyzed call hierarchy [0030, 0043], e.g. “the dependency determination module 108 may generate the list of (public) methods of cluster N, which are being called by the classes in cluster M. This list may define the inbound dependencies between clusters N and M” [0082])
(2) (Misra discloses a step to generate the graphical user interface on a display [0029, 0033] of the computing device [0132], e.g. “generation of a visual depiction of the components based on the interfaces and inter-component dependencies” [0029] from the call-stack call hierarchy report [0022, 0030], e.g. “automatic labeling of the clusters and thereby providing names for components of an application, generation of a visual depiction of the components based on the interfaces and inter-component dependencies, identification of borderline classes, mapping of functional entities to components, and component hierarchy determination” [0030], wherein the graphical user interface [0033] comprises an end-to-end graphical representation [0030, 0090] of dependencies of the respective software functions [0043], transactions, e.g. “logging, … data persistence, … DAOs and models” [0094], and services [0094] of the plurality of different software applications between the plurality of different software applications [0084, 0092] and across application boundaries of the enterprise IT environment [0039-0040; FIG. 2, All Elements])
(3) (Misra discloses a feature, wherein the graphical user interface includes links for visual end-to-end navigation of the graphical representation across the application boundaries [0089, 0093-0094; Fig. 7, Elements 122, 164-168; Fig. 9, Element 181])
These steps of Misra are combined with the receiving, parsing, and analyzing steps of Ezick in view of Corcoran in view of Kushida, in order to yield predicatable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ezick in view of Corcoran in view of Kushida with the teachings of Misra. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable result would be as follows: “The output module 110 may provide for automatic labeling of the clusters and thereby providing names for components of an application, generation of a visual depiction of the components based on the interfaces and inter-component dependencies, identification of classes, mapping of functional entities to components, and archy determination” [0086 – Misra]
Regarding claim 2, Ezick in view of Corcoran in view of Kushida in view of Misra discloses the following: 
wherein the executable instructions further cause the at least one computing device to identify the plurality of source files contained in the IT environment in response to the at least one configuration file specified by the user.  
(Ezick discloses that the executable instructions [Column 3, Line 60] further cause the at least one computing device to identify/select the plurality of source files [Column 7, Lines 66-67; Column 8, Lines 1-12] contained in the IT environment [Column 6, Lines 39-41] in response to the at least one configuration file specified by the user [Column 7, Lines 1-9] – see evidence below: 
“one of the source files of the software being developed (or already developed) is selected. The format of these source files can be C, C++, JAVA.TM. Fortran, Ada, etc. In some provided embodiments, all source files available at the time of analysis may be described using one format/language, while in other provided embodiments, some source files may be described in one format/language (e.g., C++) while the other source files may be described in another format/language (e.g., Ada). It should be understood that the combination of C++ and Ada files described herein is illustrative only, and that combinations of source files in other formats and combinations including more than two different formats (e.g., three or five different formats) are within the scope of the present invention” [Column 7, Lines 66-67; Column 8, Lines 1-12])
Regarding claim 3, Ezick in view of Corcoran in view of Kushida in view of Misra discloses the following: 
wherein the at least one configuration file is specified by the user via the graphical user interface of the computing device.  
(Misra teaches that the at least one configuration file is specified by the user via the graphical user interface of the computing device, e.g. “A user may also input user preferences and aspects related to configuration set-up” [0022])
Apply this teaching of Misra in accordance with the configuration file of Ezick in view of Corcoran in view of Kushida.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ezick in view of Corcoran in view of Kushida with the teachings of Misra. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation. 
The motivation would have been as follows: “…options for selecting configuration set-up at 120, component identification at 121, component visualization at 122, component refinement at 123 and report generation at 124... With the configuration set-up for the component discovery system 100 complete, the configuration may be saved at 132” [0033 – Misra].
Regarding claim 4, Ezick in view of Corcoran in view of Kushida in view of Misra disclose the following: 
wherein the executable instructions further cause the at least one computing device to perform additional processing on the parsed plurality of source files.  
(Ezick discloses that the executable instructions further cause the at least one computing device to perform additional processing, in the form of file analysis, on the parsed plurality of source files [Column 10, Lines 12-28] – see evidence below: 
“in an exemplary cross-format analysis system 400 modules/files of different types are parsed/analyzed by various parsers/analyzers 402 (for XML files), 404 (for IDL files), 406 (for C files), 408 (for Fortran files). The order analyzer 410 determines the order in which the files are analyzed. The consistency analyzer 412 compares and/or consolidates the artifacts generated by the different parsers/analyzers 402-408. It should be understood that various components 402-412 of the system 400 are logical entities that may be implemented as different software modules or logical entities within one or more modules” [Column 10, Lines 12-28])
Regarding claim 11, Ezick in view of Corcoran in view of Kushida in view of Misra discloses the following: 
wherein the analysis of the call hierarchy is performed by a dependency mapping application.  
(Ezick teaches that the analysis of the call hierarchy is performed by a dependency mapping application [Column 9, Line 38-56])
Regarding claim 12, Ezick in view of Corcoran in view of Kushida in view of Misra discloses the following: 
wherein the analysis of the call hierarchy is further based at least in part on one or more of: (i) a search pattern, (ii) a call hierarchy builder; (iii) one or more generic extractors, and (iv) one or more application specific extractors.  
(Corcoran teaches that the analysis of the call hierarchy is further based at least in part on one or more of: (i) a search pattern, e.g. “system 16 searches (37) the directories that are identified via the configuration data for files with patterns (of computer code) that match service request and/or response elements for the requested service” [0022] (ii) a call hierarchy builder in the system that builds the call hierarchy [0032-0034], (iii) one or more generic extractors that extract symbol information via lookup [0041], and (iv) one or more application specific extractors that extract configurable rules  that establish convention for a particular application [0041])
Apply the analyzing technique of Corcoran on the call hierarchy of Ezick. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ezick with the teachings of Corcoran. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale D:  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The predictable result would have been as follows: “System 16 knows or looks-up the symbols for a particular request type, based on configurable rules that establish convention for a particular application” [0041 – Corcoran].
Regarding claim 13, Ezick in view of Corcoran in view of Kushida in view of Misra discloses the following: 
wherein the one or more generic extractors and the one or more application specific extractors are provided by an extracting application.  
(Corcoran teaches that the one or more generic extractors [0041] and the one or more application specific extractors [0041] are provided by an extracting application on a graphical user interface [0041])
This teaching of Corcoran suggests that an extracting application can be provide one or more generic extractors and one or more specific extractors of Ezick on a graphical user interface of Corcoran.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ezick with the teachings of Corcoran. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been to benefit from “viewing graphical user interfaces that display visual representations of portions of the application” [0013 – Corcoran].
Regarding claim 14, Ezick in view of Corcoran in view of Kushida in view of Misra discloses the following: 
wherein the plurality of source files are parsed by a parsing application.
(Ezick discloses that the plurality of source files are parsed by a parsing application such as a parser [Column 10, Lines 12-28] – see evidence below: 
“in an exemplary cross-format analysis system 400 modules/files of different types are parsed/analyzed by various parsers/analyzers 402 (for XML files), 404 (for IDL files), 406 (for C files), 408 (for Fortran files). The order analyzer 410 determines the order in which the files are analyzed. The consistency analyzer 412 compares and/or consolidates the artifacts generated by the different parsers/analyzers 402-408. It should be understood that various components 402-412 of the system 400 are logical entities that may be implemented as different software modules or logical entities within one or more modules” [Column 10, Lines 12-28])  
Regarding claim 17, Ezick in view of Corcoran in view of Kushida in view of Misra discloses the following: 
wherein the system includes additional components including at least one server computing device and at least one storage device, wherein one or more of the at least one computing device, the at least one server computing device, and the at least one storage device is in direct communication with the IT environment or in communication with the IT environment via one or more networks. 
(Ezick discloses that the system includes additional components including at least one server computing device [Column 10, Lines 22-25] and at least one storage device [Column 9, Lines 22-25], wherein one or more of the at least one computing device or computers [Column 10, Lines 22-25], the at least one server computing device [Column 10, Lines 22-25], and the at least one storage device is in direct communication with the IT environment or in communication with the IT environment via one or more networks [Column 10, Lines 45-60] – see evidence below: 
“In general, a computer system implementing the cross-format analysis system 400 in hardware, software, or a combination thereof may include, for example, a visual display device (e.g., a computer monitor), a data entry device (e.g., a keyboard, a mouse, etc.), persistent and/or volatile storage (e.g., computer memory), and a processor” [Column 10, Lines 54-60]) 
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ezick in view of Corcoran in view of Kushida in view of Misra in view of Hawkins et al. (Pub. No. US2008/0295065; hereinafter Hawkins).
Regarding claim 5, Ezick in view of Corcoran in view of Kushida in view of Misra does not disclose the following: 
wherein the additional processing includes: 
(1)	building one or more first statements; and 
(2)	and determining whether the one or more first statements is: (i) a declaration, (ii) a block statement, (iii) a function definition, (iv) a business rule, (v) a function call, or (vi) a variable declaration.
Nonetheless, this feature would have been made obvious, as evidenced by Hawkins.
(1) (Hawkins teaches building one or more first statements, e.g. extracting “the corresponding SQL statement” [0077])
(2) (Hawkins teaches determining – vi extraction, whether the one or more first statements is: a block statement, e.g. “SQL: SELECT*FROM CUSTOMER WHERE CUSTOMER_ID=?” [0077])
Combine the building and determining techniques of Hawkins with the steps of Ezick in view of Corcoran in view of Kushida in view of Misra.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ezick in view of Corcoran in view of Kushida in view of Misra with the teachings of Hawkins. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results. 
The predictable result would be that references and dependencies to be determined, from built statements [0077 – Hawkins].
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ezick in view of Corcoran in view of Kushida in view of Misra in view of Hawkins in view of Garza (Pub. No. US2014/0282373 filed on March 15, 2013; hereinafter Garza).
Regarding claim 6, Ezick in view of Corcoran in view of Kushida in view of Misra in view of Hawkins does not disclose the following: 
(1) wherein the one or more first statements, when determined to be a block statement, 
is further processed by: 
(2) 	looping through a rule block; 
(3) 	building one or more second statements; and 
(4) 	determining whether the one or more second statements is: (i) a block statement, (ii) a function definition, (iii) a business rule, (iv) a function call, or (v) a variable declaration.
Nonetheless, this feature would have been made obvious, as evidenced by Garza.
(1) (see Garza, Paragraph [0038] – “Blocks of control-flow in legacy source code may be examined to determine if an operation involves a business variable and a mathematical statement, including an assignment statement. Operations may span one or several lines of code”)
First statements, when determined to be a block statement, are further processed by:
(2) (Garza teaches looping/parsing through a rule block [0042], e.g. “Business rules may be extracted” [0042])
(3) (Garza teaches building one or more second statements – see language constructs [0043])
(4) (Garza teaches determining whether the one or more second statements is (v) a variable declaration, e.g. “the variable `idx` may be known from other software to be an `index` value” [0044])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ezick in view of Corcoran in view of Kushida in view of Misra in view of Hawkins with the teachings of Garza. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Applying these teachings of Garza for the statements from source code of Ezick in view of Corcoran in view of Kushida in view of Misra in view of Hawkins. 
The motivation would have been as follows: “business rules may be captured from an existing information technology (IT)” [0042 – Garza].
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ezick in view of Corcoran in view of Kushida in view of Misra in view of Devanbu et al. (Pat. No. US/5826256 issued on October 20, 1998; hereinafter Devanbu).
Regarding claim 7, Ezick in view of Corcoran in view of Kushida in view of Misra does not disclose the following: 
wherein the additional processing includes: 
(1)	processing all parsed function definitions; 
(2)	looping through each parsed function definition;
(3)	18Attorney Docket No. 110481.67491USbuilding one or more third statements; and 
(4)	determining whether the one or more third statements is: (i) a block statement, (ii) a business rule, (iii) a function call, or (iv) a variable declaration.
Nonetheless, this feature would have been made obvious, as evidenced by Devanbu.
(1) (Devanbu teaches processing/harvesting all parsed function definitions [Column 3, Lines 52-61; Column 4, Lines 44-55; parse tree on FIG 1, All Elements], e.g. “employs a translator to produce independent parse tree 101 from the language- and environment-dependent parse tree produced” [Column 5, Lines 19-21)
(2) (Devanbu teaches looping through each parsed function definition, e.g. “examining each node in the list node 109 containing the list of function nodes representing functions in the program to determine whether the list of statements which is one of the children of the function node contains a simple node 105 for a statement in which a value is assigned to MyGlobalInt” [Column 4, Lines 46-53])	 
(3) (Devanbu teaches building/declaring one or more third statements [Column 6, Lines 27-52])
(4) (Devanbu teaches determining whether the one or more third statements is (iv) a variable declaration [Column 6, Lines 47-52])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ezick in view of Corcoran in view of Kushida in view of Misra with the teachings of Devanbu. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Devanbu in accordance with source code of Ezick in view of Corcoran in view of Kushida in view of Misra. 
The motivation would have been to meet a need cited by one of ordinary skill in the art: “we need to be able to identify the type of statement represented by that node, and translate that node into a node of the proper variant type in independent parse tree” [Column 6, Lines 61-64 – Devanbu].
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ezick in view of Corcoran in view of Kushida in view of Misra in view of Ruminer et al. (Pub. No. US2005/0204340; hereinafter Ruminer).
Regarding claim 8, Ezick in view of Corcoran in view of Kushida in view of Misra does not disclose the following: 
wherein the additional processing includes: 
(1)	processing all parsed rules; 
(2)	looping through a rule block for each parsed rule; 
(3)	building one or more fourth statements and determining whether the one or more fourth statements is: (i) a block statement, (ii) a business rule, (iii) a function call, or (iv) a variable declaration.
Nonetheless, this feature would have been made obvious, as evidenced by Ruminer.
(1) (Ruminer teaches processing all parsed rules [0060-0061])
(2) (Ruminer teaches looping through a rule block for each parsed rule [0061; Figure 8, Element 803 [Wingdings font/0xE0] “For Each Business Rule Attribute”])
(3) (Ruminer teaches building one or more fourth statements, e.g. unique ID, and determining whether the one or more fourth statements is (ii) a business rule [0061])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ezick in view of Corcoran in view of Kushida in view of Misra with the teachings of Ruminer. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this teaching of Ruminer with respect to source code of Ezick in view of Corcoran in view of Kushida in view of Misra. 
The motivation would have been as follows: “The purpose of the source code verifier 303 is to take source code segments, parse out the business rule attributes from the source code, and validate the business rule attributes.” [0060 – Ruminer].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ezick in view of Corcoran in view of Kushida in view of Misra in view of Burgess (Pub. No. US2003/0056192; hereinafter Burgess).
Regarding claim 9, Ezick in view of Corcoran in view of Kushida in view of Misra does not disclose the following: 
wherein the parsed information is stored in one or more databases.
However, this feature would have been obvious, as evidenced by Burgess.
(Burgess discloses the parsed information is stored in one or more databases, e.g. “the parser is operable to read the source code file and write data derived from the source code file into the database” [0031])
Use the storing technique of Burgess on source files of Ezick in view of Corcoran in view of Kushida in view of Misra.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ezick in view of Corcoran in view of Kushida in view of Misra with the teachings of Burgess. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale C: Use of known technique to improve similar devices (methods, or products) in the same way.
This would lead to a predictable result as follows: “a user can access information relating to one or more applications from one or more databases” [0145 – Burgess].
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ezick in view of Corcoran in view of Kushida in view of Misra in view of Winter et al. (Pub. No. US2006/0195559 published on August 31, 2006; hereinafter Winter).
Regarding claim 10, Ezick in view of Corcoran in view of Kushida in view of Misra does not the following: 
wherein the plurality of source files associated with the at least one configuration file are identified by a loading application.
Nonetheless, this would have been obvious, as evidenced by Winter. 
(Winter teaches that the plurality of source files or legacy code programs associated with the at least one “legacy code” configuration file are identified by a loading application [0090], e.g. “a GLCProcess instances invoking the GLCProcessFactory” [0090])
Apply this teaching of a loading application of Winter on the source files associated with the at least one configuration file of Ezick in view of Corcoran in view of Kushida in view of Misra. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Ezick in view of Corcoran in view of Kushida in view of Misra with the teachings of Winter. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation.  
The motivation would have been to benefit from a GLCProcess object: “A GLCProcess object represents a legacy code process in this architecture. This process cannot be submitted to any job manager if the GLCEnvironment and all the mandatory input parameters have not been created and updated. A client Grid service can submit a job using the default parameters or change any non-fixed parameter before submission. Any time that a process is submitted, a new GLCJob object is created together with a different GLCEnvironment” [0091 – Winter].
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ezick in view of Corcoran in view of Kushida in view of Misra in view of Burgess in view of Basak et al. (Pub. No. US2012/0260236 published on October 11, 2012; hereinafter Basak).
Regarding claim 15, Ezick in view of Corcoran in view of Kushida in view of Misra in view of Burgess does not disclose the following: 
wherein the database is managed by a database managing application, the database managing application configured to receive the parsed information and further configured to provide the parsed information for analysis of the call hierarchy.
Nonetheless, this would have been obvious as evidenced by Basak.
(Basak teaches that wherein the database is managed by a database managing application, e.g. “The database 118 may be included in the storage device 310 when the storage device 310 is part of a computing device 300 such as an application server, manager and/or user interfaces” [0060], the database managing application configured to receive the parsed information [0051, 0131] and further configured to provide the parsed information for analysis of the call hierarchy [0131, 0163-0164])
This database-management teaching of Basak is application on the database of Ezick in view of Corcoran in view of Kushida in view of Misra in view of Burgess.
The modification would have been to provide the parsed information of Ezick in view of Corcoran in view of Kushida in view of Misra in view of Burgess through the database managing application of Basak. 
Examiner relies on Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “The storage device 310 can represent one or more storage devices which store data received from one or more agents, and which can be accessed to obtain data to provide a user interface as described herein” [0060 – Basak].
Regarding claim 16, Ezick in view of Corcoran in view of Kushida in view of Misra in view of Burgess in view of Basak discloses the following: 
wherein the call hierarchy report is stored in the one or more databases.
(Basak teaches that the call hierarchy report, e.g. call sequence or graph [0081, 0163; Claim 19 of Basak; FIGS. 4J and 4K] is stored in the one or more databases – evidenced by stored historical  data, e.g. “the data used to provide the dependency graph is for a fixed, historical time period and is not updated as time progresses” [0161])
This teaching of Basak can be combined with features steps/functionality of the Ezick in view of Corcoran in view of Kushida in view of Misra in view of Burgess.
The modification would have been to use the storing step of Basak for the call hierarchy report of Ezick in view of Corcoran in view of Kushida in view of Misra in view of Burgess. And then store the call hierarchy report into the database of Basak. 
Examiner relies on Rationale A: Combining prior art elements according to known methods to yield predictable results.
The predictable result would have been to have as follows: “The data at the manager can be provided in a database 118 (FIG. 1) such as at a storage device 310 (FIG. 3). The data can include various data fields which allow the data to be queried and accessed in different ways to achieve the functionality described herein” [0162 – Basak].


Response to Amendment
Applicant’s arguments, see “REMARKS”, filed January 20, 2022, with respect to claims 1-19. Those arguments have been considered but they are not persuasive for 101 and 112. Additionally, a new ground of rejection was set forth under 35 U.S.C. 103. 
With respect to the claims, the amendments have caused the claims to be rejected under 35 U.S.C. 101, 112, and 103. 
For Rejection under 35 U.S.C. 101
	For the grounds of ineligible subject matter set forth by Examiner, Applicant submitted four arguments that the claims recite patent-eligible subject matter [Pages 10- 12 of 21 in Applicant REMARKS].
	However, Examiner respectfully disagrees. 
	In response to Applicant’s arguments: 
	First, the claim is directed to a mental process (namely “parsing”, “analyzing”, and “generating”. The graphical user interface, as claimed, in generic according to plain language. Even if we suppose that it is “special”, the current recited properties and functionality of the claimed graphical user interface are not special. The generated graphic user interface, as claimed, does not integrate into practical application and does not amount to significantly more. A human can generate this call stack call hierarchy report by conceiving the information of the interface in their mind and then representing it on a graphical user interface of a computer screen display. As such, the claimed steps do not distinguish mental processes and are interpreted to be performed by the human mind.
	Second, the claim properties of “end-to-end graphical representation of dependencies” and “links for visual end-to-end navigation” are additional displays that can be rendered or produced by a human, based on further information gleaned upon by a human. Despite the amendments, the graphical user interface still represents a component manipulated by a human being, with the claimed steps being performed by the human mind. 
	Third, the parsing and analyzing steps represent mental steps due to plain language and broadest, reasonable interpretation. Please see its broadest reasonable interpretation, which covers these limitations as follows: 
“parse the source code that are associated with each of the service operations of each of the plurality of different software applications across application boundaries”  
Interpretation: broadly and reasonably, a human can mentally parse/dissect lines of source code for two files, by reading through each of the two files, line by line, thereby obtaining parsed information that characterizes different aspects of source code across application boundaries. 
Because a human perform this step on two files, reasonably this step can generally be performed by a human that processes information in their mind and records/notes it on a computer.
“analyze a call-stack call hierarchy of each of the service operations, in parallel, between the plurality of different software applications and across application boundaries of each different programming language, based at least in part on the parsed information, so as to generate a call-stack call hierarchy report based on the analyzed call-stack call hierarchy;”
Interpretation: mentally analyzing a call-stack hierarchy of each service operation between the plurality of different software applications and across application boundaries of different programming languages by using mentally obtained parsed information. 
Broadly and reasonably, Examiner interprets that language of “in parallel” is adverb for the service operations. This means that service operations are arranged or designed in parallel. 
Therefore, a call-stack hierarchy is analyzed for the parallel service operation, with the service operations happening in parallel between the plurality of different software applications and across application boundaries of each different programming language. 
This is also done with intended purpose to generate a call-stack call hierarchy report based on the analyzed call-stack call hierarchy. However, no patentable weight is given to generate a call-stack call hierarchy report based on the analyzed call-stack call hierarchy – as a result, this subject matter is not pivotal to deciding eligibility of subject matter.
Patentable weight is only given for steps to analyze a call-stack call hierarchy of each of the service operations, in parallel, between the plurality of different software applications and across application boundaries of each different programming language, based at least in part on the parsed information.
	Considering the claimed steps above, the subject matter is still ineligible. 
	Fourth, the claims represent a mental process with insignificant extrasolution activity. Therefore, it does not integrate into practical integration. Additionally, the graphical user interface is not special as currently claimed. Examiner has provided evidence that these sets are well-understood routine and conventional given evidence from prior art consistent with Berkheimer Memo. 
	As a result, the independent claims have ineligible subject matter. All dependent claims except dependent claims 6, 7, and 8 are also rejected. 
It is recommended that Applicant add subject matter from one of dependent claims 6 or 7 or 8, in order to make the subject matter eligible.

For Rejection under 35 U.S.C. 112
	First, Examiner maintained the rejection under 35 U.S.C. 112(a), for the “call stack” claimed in claims 1, 18, and 19 – due to lack of written description for this call stack. Applicant argued that a call stack is disclosed in Applicant’s drawings at Figure 4. Applicant also argued that a call-stack is well-known by a skilled artisan, and therefore complies with written description requirement established for 35 U.S.C. 112(a). 
	However, Examiner respectfully disagrees. 
	The recited “call stack” from the claim is not mentioned in the disclosure - see [Paragraphs 0048-0050]. The “call stack” is also not disclosed at Figure 4 of Applicant’s drawings. 
	Applicant written description and drawings mention a call trace, which is not a call stack. 
	Even if a skilled artisan knows what a “call stack” is, the subject matter of Applicant’s specification and drawing do not disclose this “call stack”. According to the Manual of Patent Examination Procedures (MPEP): 
“If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate”
 – see MPEP 2163.02.
Therefore, there is a lack of written description and this claim must be amended to overcome the rejection. 
Second, the amended claims are rejected under 35 U.S.C. 112(b), indefinite language due to lack of antecedent basis to claims 1, 18, and 19 for language of “the enterprise IT environment”. 
Previous limitations mention a legacy IT environment. But none of them mention an enterprise IT environment, which therefore makes the claim scope indefinite. 

For Rejection under 35 U.S.C. 103
	Though Applicant provided summaries of each prior art, the claimed steps were rejected with disclosures/teachings from each prior art and combinations established with proper rationales. 
	Ezick et al. (Pub. No. US/9134976; hereinafter Ezick) discloses a receiving step with mention of a configuration file of an enterprise IT environment. See supplementary evidence from a “software configuration” [Column 6, Line 63] of the enterprise IT environment [Column 7, Lines 1-37] specified by a user, e.g. “the user of the software typically specifies several requirements for the components to be supplied by the developer so that the user can integrate the various components into a complete software system” [Column 7, Lines 1-12]. 
	Next, citations of Corcoran et al. (Pub. No. US2016/0226722; hereinafter Corcoran) teach a parsing and analyzing step, with new prior art of Kushida et al. (Pub. No. US2015/0040108 filed on July 31, 2013; hereinafter Kushida) in order to show service operations in parallel and 103 rationale to combine both prior art. Corcoran discloses parsed information in the form of information constructed and identified by a “parser” [0017], characterized dependencies at Paragraphs [0012, 0032-0034], and calls associated with service operations that belong to different software application graphically represented by prior art Corcoran across application boundaries [0017, 0021, 0032, 0041-0042]. 
	As for citation of analyzing service operations performed in parallel (see broadest reasonable interpretation in section titled “Claim Rejections - 35 USC § 103”), Kushida provides teachings for a well-known technique performed on a similar device with expected improvement to that device – in accordance with KSR Rationale C.
	Finally, Misra does discloses an end-to-end graphical representation with links for visual end-to-end navigation. Specifically, Misra discloses a step to generate the graphical user interface on a display [0029, 0033] of the computing device [0132], e.g. “generation of a visual depiction of the components based on the interfaces and inter-component dependencies” [0029] from the call-stack call hierarchy report [0022, 0030], e.g. “automatic labeling of the clusters and thereby providing names for components of an application, generation of a visual depiction of the components based on the interfaces and inter-component dependencies, identification of borderline classes, mapping of functional entities to components, and component hierarchy determination” [0030], wherein the graphical user interface [0033] comprises an end-to-end graphical representation [0030, 0090] of dependencies of the respective software functions [0043], transactions, e.g. “logging, … data persistence, … DAOs and models” [0094], and services [0094] of the plurality of different software applications between the plurality of different software applications [0084, 0092] and across application boundaries of the enterprise IT environment [0039-0040; FIG. 2, All Elements]. Misra discloses a feature, wherein the graphical user interface includes links for visual end-to-end navigation of the graphical representation across the application boundaries [0089, 0093-0094; Fig. 7, Elements 122 and 164-168; Fig. 9, Element 181].
	With the evidence and justifications given above, Examiner maintains rejection of the claims under 35 U.S.C. 103 – for independent claims and dependent claims as well. 
Examiner respectfully recommends for Applicant to amend the claimed subject matter such that the claims overcomes the prior art on record.


Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417. The examiner can normally be reached Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        April 29, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199